Citation Nr: 1535446	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-18 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for arthritis of the right foot, including as secondary to a service-connected left foot disability.

3.  Entitlement to service connection for arthritis of the right hand.

4.  Entitlement to service connection for arthritis of the left hand.

5.  Entitlement to service connection for arthritis of the right shoulder.

6.  Entitlement to service connection for arthritis of the left shoulder.

7.  Entitlement to service connection for arthritis of the right hip, including as secondary to service-connected knee disabilities.

8.  Entitlement to service connection for arthritis of the left hip, including as secondary to service-connected knee disabilities.

9.  Entitlement to a rating higher than 10 percent for the right knee disability, specifically, for degenerative joint disease and retropatellar pain syndrome.

10.  Entitlement to a rating higher than 10 percent for the left knee disability, specifically, for degenerative joint disease and retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April to August 1994 and from June 1995 to September 2000, including in Southwest Asia from March to July 1999.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In another RO rating decision since issued in March 2014, during the pendency of this appeal, he was granted service connection for a left foot disability.  He did not in response separately appeal either the rating or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  As such, that claim is no longer on appeal to the Board.

In yet another RO rating decision even more recently issued in July 2014, service connection also was granted for degenerative arthritis of the right and left knees and rated concurrently with retropatellar pain syndrome that is affecting the Veteran's knees, as well.  And in response he has appealed for higher ratings for his knee disabilities.

In December 2014, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for arthritis of the right foot, including as secondary to the service-connected left foot disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ) since it first must be further developed.  The Board also is remanding, rather than immediately deciding, the claims of entitlement to service connection for arthritis of the right hand; entitlement to service connection for arthritis of the left hand; entitlement to service connection for arthritis of the right shoulder; and entitlement to service connection for arthritis of the left shoulder since they, too, require further development.  However, the Board is going ahead and fully adjudicating the claims for service connection for right and left hip disabilities, also for higher ratings for the right and left knee disabilities.


FINDINGS OF FACT

1.  A June 2002 RO rating decision earlier considered and denied this appellant-Veteran's claim of entitlement to service connection for a right foot disability.  He was appropriately notified of that decision but did not in response perfect an appeal of it.

2.  Additional evidence since received, however, is neither cumulative nor redundant of the evidence of record at the time of that prior decision and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating this claim of entitlement to service connection for a right foot disability.

3.  The most competent and credible, therefore most probative, evidence is against a finding of any current right or left hip disability, much less owing to the Veteran's military service.

4.  The preponderance of the evidence also is against finding that his right or left knee has flexion limited to 45 degrees or less, extension limited to 5 degrees or more, instability, a meniscal disorder, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Although the prior June 2002 RO rating decision is a final and binding determination, there is new and material evidence since that decision to reopen the claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2014).

2.  The criteria are not met for entitlement to service connection for right and left hip disorders, including for arthritis. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria also are not met for ratings higher than 10 percent for the right and left knee disabilities, in particular, for the degenerative joint disease and retropatellar pain syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126, and the implementing regulations are found at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice ideally should be provided prior to an initial unfavorable decision on a claim by the AOJ, which, as mentioned in this instance is the RO  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also, if the claim is for service connection, the United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the notice also should apprise the Veteran of the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.

This appellant-Veteran was provided this required notice in correspondence dated in January and March 2010, prior to adjudicating his claims, so in the preferred sequence.  

In a claim for an increase in the rating for an already service-connected disability, VA need only provide "generic" notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA does not have to advise of alternative Diagnostic Codes (DCs) or ask the Veteran to provide daily-life evidence.

VA, however, also must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  To satisfy this additional obligation, private and VA treatment records have been obtained and associated with the claims file so they may be considered.  The Veteran's service treatment records (STRs) have been obtained, as well.  Speaking of which, with regard to his claims of entitlement to service connection for right and left hip arthritis, he admittedly has not been provided a VA compensation examination concerning these claims.  But as the competent and credible, therefore probative, evidence of record does not show any diagnosis of a right or left hip disability, much less suggest any relationship or correlation to his military service, VA is not obligated to provide an examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

That said, the Veteran was provided a VA compensation examination in January 2014 concerning his claims for higher ratings for his right and left knee disabilities.  He has contended that the examination was cursory at best and, therefore, another is warranted.  A medical opinion is adequate when it is based upon consideration of a Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board finds that the January 2014 VA examination was performed by medical professionals and included a review of the claims file and a history obtained from the Veteran.  The examination report discusses the symptoms of the claimed disabilities and, based on the results of objective evaluation, assesses the impact of these symptoms on the Veteran's functioning, including occupationally.  There equally is correlation of the findings with the applicable rating criteria.  The examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's claimed disabilities.  Consequently, the Board finds that additional development in the way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, supra.  The examination provided is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence that would need to be obtained for a fair disposition of this appeal.  Resultantly, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Lastly, concerning the December 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ identified the issues on appeal and the elements of the claims needed to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II.  Petition to Reopen the Claim for Service Connection for a Right Foot Disability

The Veteran is petitioning to reopen his claim of entitlement to service connection for a right foot disability.  The claim was initially denied in an RO rating decision dated in June 2002.  That decision found that, although he was treated for a right ankle sprain and right foot sprain during his service, the conditions resolved and no chronic (meaning permanent) residuals were noted during the remainder of his active service or at the time of his separation from service.  In addition, the RO found that initial treatment at the VA noted no complaints of foot pain.  

The evidence of record at the time of the June 2002 RO rating decision included STRs and VA treatment records.  It was noted that the Veteran had failed to report for a VA examination scheduled for November 2001.

After receiving notice of that decision, the Veteran did not perfect an appeal of it, so that earlier decision became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103. 

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed a claim of entitlement to service connection for arthritis of the feet in January 2010.  Subsequently, he was awarded service connection for left foot sprain in a March 2014 RO rating decision during the pendency of this appeal.

Relevant evidence received since the prior final denial of his right foot claim in June 2002 includes VA treatment records and the report of a VA medical examination dated in January 2014.  A VA treatment note dated in May 2003 indicated he had worsening feet problems with walking.  Examination revealed that he had palpable tenderness of the feet, bilateral plantar side without open lesions.  The range of motion was good.  He was assessed with questionable fasciitis.  In addition, VA treatment records dated subsequent to the prior final denial reveal consistent complaints of and treatment for bilateral (so right and left) foot pain.  The examiner in January 2014 did not find any then current right foot disability; however, the examiner did not comment on the right ankle injury in service.  Instead, the examiner only identified the left sprained foot.

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact - namely, that the Veteran has a right foot disability and consistent treatment for right foot pain.  As new and material evidence has been received, this claim of entitlement to service connection for a right foot disability is reopened.  The claim must be further developed on remand, however, before being readjudicated on its underlying merits.


III.  Service Connection for Right and Left Hip Disabilities

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires competent and credible (i.e., probative) evidence showing:  (1) the present existence of the claimed disability or, at the very least, indication of its presence at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship (i.e., "nexus") between the presently claimed disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is alleging entitlement to service connection for right and left hip disabilities.  He has reported having left hip pain since the Autumn of 1998.  He does not recall any specific injury or trauma precipitating this pain.  The pain tends to occur even when he is sedentary and seems to be more tolerable when he stays physically active and exercises routinely.

The Veteran's STRs do not reveal any complaint, diagnosis, or treatment of any hip disorder, affecting either hip.  Post-service treatment records reveal complaints of pain in the hips, but no underlying diagnosis accounting for the pain complained about.  Generally, service connection is only available for actual disabilities and not just for mere symptoms, unless, as an exception, they are part of a multi-symptom illness of the undiagnosed variety.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board realizes the Veteran served in the Southwest Asia Theater of operations; however, he reported that his left hip pain began in the autumn of 1998, so prior to his service in Southwest Asia beginning in March 1999.  As even his self-report places the onset of his symptoms (e.g., pain, etc.) prior to his service in Southwest Asia, consideration of his hip complaints as manifestation of an undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.


The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, unfortunately, at no time since the filing of these claims has there been indication the Veteran has any present-day diagnosis referable to his hips.  Resultantly, service connection is not warranted because there is no current disability involving his hips to in turn relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Moreover, because the preponderance of the evidence is against these claims (for the reasons and bases discussed), there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.

IV.  Whether Higher Ratings are Warranted for the Right and Left Knee Disabilities

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran currently has 10 percent ratings for each knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it has been rated as if the residual condition is limitation of motion of the knee under Diagnostic Code 5260 (specifically for limitation of flexion).  Arthritis due to trauma is evaluated as degenerative arthritis, which in turn is evaluated based on limitation of motion under the specific diagnostic code applicable to the joint in question.  See 38 C.F .R. § 4.71a, Diagnostic Codes 5003, 5010.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Inquiry must also be made as to weakened movement, premature or excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Diagnostic Code 5260 provides for a 0 percent (noncompensable) rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of extension of the knee will be assigned a 0 percent (noncompensable) rating when it is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is also rated and may include recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight consequent disability, a 20 percent rating for moderate disability, and a maximum 30 percent rating for severe disability.

"Slight," "moderate," and "severe" as used in this Diagnostic Code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA's Office of General Counsel has determined that separate disability ratings may be assigned for limitation of knee flexion (Diagnostic Code 5260) and of knee extension (Diagnostic Code 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

In another precedent opinion, VAOPGCPREC 23-97, VA's Office of General Counsel held that a claimant also may receive separate disability ratings for arthritis and instability of the knee under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

That said, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.

Turning now to the relevant facts, in September 2010 the Veteran reported knee pain and that his knees tended to buckle under his weight.  

In July 2011 the Veteran reported pain of 6 in intensity.  Pain was constant and unremitting.  It continued for hours and days.  The character of the pain was aching and throbbing.  It was triggered by physical activities and mobility.  He used ibuprofen.

The Veteran was afforded a VA knee examination in January 2014.  The Veteran was noted to be diagnosed with degenerative arthritis of the knees.  He reported daily flare-ups that impacted the function of the knee and/or lower leg.

Range of motion testing of the right knee revealed 130 degrees of flexion with objective evidence of pain at 35 degrees and 0 degrees of extension objective evidence of pain at 0 degrees.  Range of motion testing of the left knee revealed 130 degrees of flexion with objective evidence of pain at 30 degrees and 0 degrees of extension objective evidence of pain at 0 degrees.  Repetitive-use testing did not reveal any additional limitation of range of motion of the knees.  The Veteran had less movement than normal, weakened movement, pain on movement, and disturbance of locomotion in both knees.  Palpation for joint line or soft tissues revealed tenderness or pain in both knees.  Muscle strength testing revealed normal strength for flexion in both knees and active movement against some resistance for extension in both knees.

Joint stability tests were performed.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability test were normal bilaterally.  There was no evidence of recurrent patellar subluxation/dislocation.

The Veteran did not have and never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have any meniscus conditions or surgical procedures for a meniscal condition.  He had not undergone total knee joint replacement or had arthroscopic surgery.  The Veteran had painful, tender range of motion with pain at the extremes of motion.  He used a brace occasionally.  Diagnostic imaging revealed degenerative or traumatic arthritis in both knees.  There was no x-ray evidence of patellar subluxation.  X-ray was reported to reveal mild bilateral tibiofemoral compartment degenerative changes, no acute osseous findings or effusions bilaterally, and osseous mineralization and alignment were normal with unremarkable soft tissues.  The examiner stated that the knee disabilities did not impact the Veteran's ability to work.

In an addendum dated in April 2014 a VA examiner opined that the Veteran's current degenerative arthritis of the left and right knees represented a progression of his service-connected retropatellar pain syndrome in both knees.

During the period on appeal the Veteran complained of knee pain.  The pain was most severe when he tried to move after prolonged rest, pain then receded with walking, pain responded to a regimen of ibuprofen and Vicodin.  Treatment notes reveal that the Veteran reported that his knees tended to buckle under his weight.

During the hearing before the undersigned the Veteran reported experiencing giving way of his knees.  He also reported being prescribed a metal-hinged brace for his left knee.  He also indicated that he had purchased a rubber neoprene-type brace, himself.

The evidence does not show entitlement to ratings higher than 10 percent for the Veteran's knee disabilities.  During the entire period on appeal, neither his right nor left knee has shown flexion limited to 45 degrees or extension limited to 5 degrees, even when considering the effect of his pain.  Indeed, he was assigned the 10 percent evaluation for each knee based upon his painful motion.  Thus, even considering the functional limitation of flexion, the evidence does not warrant assignment of a rating any higher under Diagnostic Code 5260.  The Court discussed this situation at length in Mitchell and indicated a 10 percent rating is the most warranted in this circumstance.  And as there is no actual or functional limitation of extension to 5 degrees, the criteria also are not met for assignment of a separate rating for limitation of extension under Diagnostic Code 5261.

The Board further finds that assignment of a separate rating under Diagnostic Code 5257 for instability is not warranted, either.  The Veteran admittedly has complained of instability in his knees, and the record reveals that he has been provided a left knee brace and seemingly also purchases one himself.  However, VA examination found no objective evidence of instability of either knee.  He is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But his subjective reports of instability are given less probative weight than the VA examination reports that objectively note no knee instability.  This determination was based on the results of clinical testing specifically to determine whether there is knee instability.  Without any objective finding of instability, entitlement to a separate compensable evaluation on the premise the Veteran has this pursuant to Diagnostic Code 5257 is not shown.

The remaining Diagnostic Codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record demonstrating the existence of any of this type of other impairment, these Diagnostic Codes are inapplicable.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected knee disabilities.  His disabilities are manifested by impairment of range of motion and pain and the rating criteria contemplate these impairments.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not reported that he is unemployed or unemployable owing to these service-connected disabilities.  Accordingly, consideration of a TDIU pursuant to Rice is not required.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a right foot disability is granted, albeit subject to the further development of this claim on REMAND.

The claims of entitlement to ratings higher than 10 percent for the right and left knee disabilities, including specifically for the degenerative joint disease (arthritis) and retropatellar pain syndrome, are denied.


REMAND

The Veteran receives treatment from VA; however, treatment records dated since December 2013 have not been obtained and associated with the claims file so they may be considered.  Therefore, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding him dated since December 2013.  38 C.F.R. § 3.159(c)(2).


Review of the claims file also reveals a reference that the Veteran received treatment regarding his feet from a Dr. G.  However, records regarding this treatment have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from Dr. G.  38 C.F.R. § 3.159(c)(1).

The Veteran is claiming entitlement to service connection for arthritis of the hands, so right and left.  Review of the claims file does not reveal a diagnosis of arthritis of these joints.  But he contends the pain in his hands began in approximately 1999.  He also has reported that his hand pain began in 2010.  He served in the Southwest Asia theater of operations from March to July 1999.  He is a Persian Gulf War Veteran since he served in the Southwest Asia Theater of operations during that conflict.  38 U.S.C.A. § 1117(f); 38 C.F.R. §§ 3.2(i), 3.317(d).  For Persian Gulf War Veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus (i.e., link) between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  As the Court also acknowledged in Gutierrez, however, this presumption is rebuttable if there is affirmative evidence that an undiagnosed illness was not incurred in service or was instead caused by a supervening condition.


The record on appeal reflects that the Veteran has not been afforded a Persian Gulf War protocol examination.  Given the symptoms he claims to experience, dating back to his service, the Board finds that a protocol examination must be scheduled addressing whether his complaints of a right and left hand pain are due to undiagnosed illness stemming from his Southwest Asia service and meeting the remaining requirements of 38 C.F.R. § 3.317.

The Veteran reports that, while in service, he had to lift heavy artillery shells.  
Post-service treatment records reveal that he has been found to have trigger points and edema in the rhomboids.  He has been treated for his shoulder pain by a chiropractor.  However, he has not been afforded a VA medical examination with regard to his shoulder complaints.  As he has competently reported lifting heavy artillery shells and has been treated for shoulder pain with a notation of trigger points and edema in the rhomboids, the Board finds it necessary to afford him a VA compensation examination for a medical nexus opinion concerning the source or cause of his pain, especially its purported relationship with his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

STRs reveal notations of right ankle pain.  Post-service treatment records reveal that the Veteran complained of right foot pain and was assessed with questionable fasciitis.  A January 2014 VA medical examination did not reveal any right foot disability.  But the examiner did not comment on the Veteran's right ankle injury in service.  In December 2014 the Veteran submitted a private opinion indicating that his ankle pain and ankle instability were at least as likely as not caused by his active military duty.  However, the opinion is not accompanied by adequate rationale and, therefore, is insufficient reason or basis to grant this claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  That notwithstanding, as there is some indication of a diagnosis of a right foot disability and as the Veteran twisted his right ankle in service, upon which the January 2014 examiner did not comment, the Board finds it necessary to afford the Veteran another VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain updated records of all VA treatment the Veteran has received since December 2013.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. G.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After receiving all additional records, schedule a Persian Gulf War protocol examination to determine the nature and etiology of the Veteran's complaints of hand pain.  To assist in making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

Following review of the claims file, completion of the physical examination, and receipt of all test results (if deemed necessary), the examiner is asked to report all findings concerning the Veteran's alleged hand pain.

In so doing, the examiner is asked to provide details about the onset, frequency, duration, and severity of the Veteran's symptoms.

(a) In particular, the designated examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known clinical diagnosis.  If there is a known clinical diagnosis that can be medically explained, the examiner should expressly indicate these underlying diagnoses.

(b) If, on the other hand, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A complete rationale for all opinions expressed must be provided.  If the evaluating physician is unable to render any opinion sought, it should be so indicated in the record and the reasons for inability to respond also indicated. The factors upon which any medical opinion is based must be set forth for the record.

4.  Thereafter, afford the Veteran a VA medical examination(s) to determine the nature, extent, onset, and etiology of any right foot, right shoulder, and/or left shoulder disorder found to be present.  The claims file should be made available to and reviewed by the examiner(s).  All indicated studies should be performed, and all findings should be reported in detail.  The examiner(s) should comment on the Veteran's report regarding onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right foot, right shoulder, and/or left shoulder disorder found to be present is related to or had its onset during service.  The examiner should also render an opinion regarding whether the Veteran has a right foot disability that is due to or permanently aggravated by his service connected left foot disability.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


